Braley, J.
If the plaintiff could have proved the allegations of his declaration, that his premises had been invaded and he had been assaulted and robbed by police officers of the defendant, and that his real estate through a conspiracy of its board of assessors had been excessively overvalued and he had been compelled to pay taxes fraudulently assessed, he would not have established a cause of action against the defendant. Policemen and assessors, when guilty of such wilful wrongdoing, do not act as servants of the city, although they may have been appointed or elected by it, but as public officers, for whose tortious acts the municipality, upon the facts stated in the opening, would not be responsible. Thayer v. Boston, 19 Pick. 511. Buttrick v. Lowell, 1 Allen, 172. Johnson v. Somerville, 195 Mass. 370. Smith v. Gloucester, 201 Mass. 329. Alger v. Easton, 119 Mass. 77.
The plaintiff also contended that the defendant was liable in an action of tort for injury to his property caused by persons riotously assembled. But as the declaration contained no count under R. L. c. 211, § 8, the verdict for the defendant was rightly ordered.

Exceptions overruled.